DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 11, 14, 16-19, 21-23, 25, 27, 35-37, 42-46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al. “Su” US 2021/0007126.

Regarding claims 1 and 43, Su teaches a UE and a method for wireless communication at a user equipment (UE) (Figure 16), comprising:
receiving, from a base station, a first downlink data transmission and a second downlink data transmission, the first downlink data transmission preceding the second downlink data transmission, wherein the first downlink data transmission and the second downlink data transmission are associated with a same flow control feedback process (a network device transmits transport blocks (i.e. first and second downlink data transmissions) to the user; step 1604 of Figure 16; Paragraph 180.  The DCI used to schedule these TBs also dictates whether or not or not ACK/NACK is fed back; Step 1603 Figure 16.  Thus, the TBs (first and second downlink data transmission) are associated with the same flow control process as claimed); and
decoding or refraining from decoding the second downlink data transmission based at least in part on flow control feedback being disabled for the flow control feedback process (when DCI meets the first condition, no ACK/NACK is fed back (i.e. feedback is disabled) decoding is performed on the TBs (steps 1603 and 1605 of Figure 16).

Regarding claims 2 and 44, Su teaches decoding or refraining from decoding the second downlink transmission based on whether the second transmission is scheduled within or after a threshold amount of time after the first downlink transmission (Figure 16 steps 1603-1605 disclose a condition being met or not and decoding the transmission blocks.  As the second transmission occurs after the first, this means the second transmission is either scheduled within or after an amount of time.  The claims do not define what happens (Decode or refrain from decoding) with respect to whether the time is within a threshold or after, and thus since there are two transmissions that occur and they are decoded, the claims stand properly rejected.  Further paragraphs 156 and 183 teach sending the TBs in multiple STTIs.  Thus the second transmission would be within or after an amount of time).

Regarding claims 3 and 45, Su teaches refraining from decoding the second downlink transmission based on whether the second transmission is scheduled being within a threshold amount of time after the first transmission (after the transmissions begin, the UE can stop decoding; Paragraph 183.  This is viewed as refraining from decoding.  Further, the claims do not define what the threshold amount of time is, and thus anytime after the first transmission is viewed as “Within the threshold amount of time”).

Regarding claim 4, Su teaches decoding the second downlink transmission based on whether the second transmission is scheduled after a threshold amount of time after the first downlink transmission (Figure 16 steps 1603-1605 disclose a condition being met or not and decoding the transmission blocks.  As the second transmission occurs after the first, this means the second transmission is scheduled after a threshold amount of time.  The claims do not define what time threshold is, and thus since there are two transmissions that occur the time between the first and second transmission is viewed as the “threshold amount of time”.  Further paragraphs 156 and 183 teach sending the TBs in multiple STTIs.  Thus the second transmission would be after an amount of time).

Regarding claims 5 and 46, Su teaches the first and second transmission include a same transport block (the TBs transmitted in the STTIs are the same; Paragraphs 158 and 161).

Regarding claim 6, Su teaches the threshold amount of time is based on a numerology used for the first or second transmission (for the transmission of data from the base station to the UE (downlink transmissions) they can be done according to subcarrier spacing of 15KHZ (i.e. numerology); Paragraph 97.  As the transmissions are based on the numerology anything after this would be based on, in part, the numerology as claimed).

Regarding claim 7, Su teaches the threshold amount of time is based on a number of symbols used for the first or second transmission (for the transmission of data from the base station to the UE (downlink transmissions) they can be done according to symbols (7 symbols or 14 symbols for every 1ms); Paragraph 97.  As the transmissions correspond to symbols, anything after this would be based on, in part, the symbols as claimed).

Regarding claim 8, Su teaches decoding the second transmission regardless of when the transmission is scheduled and of the timing for reporting the feedback (Step 1605 of Figure 16 teaches performing decoding and the decoding is not based on any timing for reporting the feedback, the claim stand properly rejected).

Regarding claim 10, Su teaches receiving DCI scheduling the first downlink data transmission (1601 of Figure 16).

Regarding claim 11, Su teaches a method for wireless communication at a base station (Figure 16), comprising:
transmitting a first downlink data transmission and a second downlink data transmission to a UE, the first downlink data transmission preceding the second downlink data transmission, wherein the first downlink data transmission and the second downlink data transmission are associated with a same flow control feedback process (a network device transmits transport blocks (i.e. first and second downlink data transmissions) to the user; step 1604 of Figure 16; Paragraph 180.  The DCI used to schedule these TBs also dictates whether or not or not ACK/NACK is fed back; Step 1603 Figure 16.  Thus, the TBs (first and second downlink data transmission) are associated with the same flow control process as claimed); and
transmitting the second downlink data transmission based at least in part on flow control feedback being disabled for the flow control feedback process (when DCI meets the first condition, no ACK/NACK is fed back (i.e. feedback is disabled) steps 1603.  The TBs are transmit to the UE after this occurs 1604 of Figure 16).

Regarding claim 14, Su teaches determining flow control feedback is disabled for the first transmission and transmitting downlink control information scheduling the second transmission regardless of when the transmission is scheduled and of the timing for reporting the feedback (Step 1601 of Figure 16 teaches sending DCI to schedule transmissions which are not based on any timing for reporting the feedback.  Step 1603 teaches determining no ACK/NACK is fed back (feedback disabled)).

Regarding claim 16, Su teaches transmitting DCI scheduling first and second transmissions (Step 1601 of Figure 16 teaches sending DCI to schedule TBs).

Regarding claim 17, Su teaches a UE and a method for wireless communication at a user equipment (UE) (Figure 16), comprising:
receiving, from a base station, a downlink control information scheduling a transmission, the downlink transmission associated with a flow control feedback process (a network device transmits DCI to schedule transmissions; Step 1601 of Figure 16).  The DCI used to schedule these TBs also dictates whether or not or not ACK/NACK is fed back; Step 1603 Figure 16.  Thus, the TBs (first and second downlink data transmission) are associated with a flow control process);
decoding a first field in the DCI indicating the feedback is disabled (DCI includes a first field which indicates quantity of times the TB (transmissions) should be repeatedly transmitted; Paragraph 175. The DCI indicates whether or not the UE should feedback the ACK or NACK when DCI meets the first condition (see also steps 1603 and 1605 of Figure 16).  Thus this first field can indicate feedback is disabled.;
Decoding a second field in the DCI which is based on the first field indicating the flow control is disabled (the DCI includes a second field which is used to indicate if the UE should repeatedly transmit the TB in a next time unit; Paragraph 18. This field is based on the first field and tied to the same feedback process); and 
Refraining from transmitting the flow control feedback for the transmission based on the flow control feedback being disabled (When the DCI meets a condition, no ACK/NACK is fed back for the transmissions; Step 1603 of Figure 16).

Regarding claim 18, Su teaches the first field comprises a flow control field (the first field indicates quantity of times the TB is repeatedly transmitted (i.e. flow control field); Paragraph 175).

Regarding claim 19, Su teaches the information related to feedback includes DAI; Paragraph 20.

Regarding claim 21, Su teaches a method for wireless communication at a base station (Figure 16), comprising:
transmitting a first field in a DCI indicating flow control feedback is disabled wherein the DCI schedules transmissions of downlink data and indicates the downlink data is associated with the flow control feedback process (a network device transmits DCI which includes fields (step 1601 and Paragraph 175.  The first field indicates quantity of times the downlink data is to be transmitted which relates to the flow control feedback (see Figure 16).
Transmitting a second field in the DCI associated with the flow control feedback process (the DCI includes a second field which is used to indicate if the UE should repeatedly transmit the TB in a next time unit; Paragraph 18. This field is based on the first field and tied to the same feedback process).

Regarding claim 22, Su teaches the first field comprises a flow control field (the first field indicates quantity of times the TB is repeatedly transmitted (i.e. flow control field); Paragraph 175).

Regarding claim 23, Su teaches the information related to feedback includes DAI; Paragraph 20.

Regarding claim 25, Su teaches a method for wireless communication at a user equipment (UE) (Figure 16), comprising:
Receiving a first downlink data transmission wherein flow control feedback is disabled for the downlink data transmission (a network device transmits transport blocks (i.e. first downlink data transmissions) to the user; step 1604 of Figure 16; Paragraph 180.  The DCI used to schedule these TBs also dictates whether or not or not ACK/NACK is fed back; Step 1603 Figure 16.  No ACK/NACK being fed back is viewed as the flow control being disabled);
Refraining from reporting the flow control feedback for the transmission based on the flow control feedback being disabled (When the DCI meets a condition, no ACK/NACK is fed back for the transmissions; Step 1603 of Figure 16);
Receiving second downlink data scheduled after the downlink data transmission, the second downlink transmission associated with a same flow control feedback process as the downlink data transmission (a network device transmits transport blocks (i.e. first and second downlink data transmissions) to the user; step 1604 of Figure 16; Paragraph 180.  The DCI used to schedule these TBs also dictates whether or not or not ACK/NACK is fed back; Step 1603 Figure 16.  Thus, the TBs (first and second downlink data transmission) are associated with the same flow control process as claimed.  Further, the feedback is disabled in step 1603 and the TBs (first and second transmissions) are transmit.  The second transmission could come after and viewed as scheduled after the DL data transmission as claimed); and
Refraining from decoding the second data transmission based on it being received before a timing for reporting flow control feedback to the base station (after the transmissions begin, the UE can stop decoding; Paragraph 183.  This is viewed as refraining from decoding.  The claims do not define what the time for reporting the flow control feedback is.  The claims state no feedback is to be transmit in 1603 and thus anything received is deemed as received before a timing for reporting feedback).

Regarding claim 27, Su teaches receiving, in DCI, an indication of timing for reporting the flow control feedback to the base station (step 1603 shows the DCI being received which indicates whether or not to report feedback information.  This is viewed as timing for reporting the flow control feedback.  The timing of 1603 and the condition not being met is “do not report the data at this time”, thus when the condition is not met, the UE would report feedback at that time).

Regarding claim 35, Su teaches receiving DCI scheduling the downlink transmission (step 1602 shows the UE receiving the DCI which is used to schedule the TBs; step 1604 of Figure 16 and paragraph 180).
Regarding claim 36, Su teaches a method for wireless communication at a base station (Figure 16), comprising:
Transmitting, to a UE, a downlink data transmission wherein flow control feedback is disabled for the downlink data transmission (a network device transmits transport blocks (i.e. first downlink data transmissions) to the user; step 1604 of Figure 16; Paragraph 180.  The DCI used to schedule these TBs also dictates whether or not or not ACK/NACK is fed back; Step 1603 Figure 16.  No ACK/NACK being fed back is viewed as the flow control being disabled); and
Transmitting, to the UE, an indication of timing for reporting the flow control feedback to the base station (step 1603 shows the DCI being received which indicates whether or not to report feedback information.  This is viewed as timing for reporting the flow control feedback.  The timing of 1603 and the condition not being met is “do not report the data at this time”, thus when the condition is not met, the UE would report feedback at that time).

Regarding claim 37, Su teaches transmitting, in DCI, the indication of timing for reporting the flow control feedback to the base station (step 1603 shows the DCI being received which indicates whether or not to report feedback information.  This is viewed as timing for reporting the flow control feedback.  The timing of 1603 and the condition not being met is “do not report the data at this time”, thus when the condition is not met, the UE would report feedback at that time).

Regarding claim 42, Su teaches transmitting DCI scheduling the downlink transmission (step 1602 shows the UE receiving the DCI which is used to schedule the TBs; step 1604 of Figure 16 and paragraph 180).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 15, 20, 24, 34, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of 3GPP “Discussion on HARQ for NTN” published august 2019 hereinafter “3GPP”.

Regarding claim 9, while Su teaches HARQ, Su does not disclose the UE and base station are operating on a NTN; however, 3GPP teaches a HARQ performing and/or disabling HARQ on a NTN network; Section 2, 3, and 4.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include the operations of the UE and base station on a NTN as taught by 3GPP.
	One would be motivated to make the modification such that Su can operate on NTN networks while performing HARQ or disabling the HARQ operations; 3GPP Section 2-4.

Regarding claim 15, while Su teaches HARQ, Su does not disclose the UE and base station are operating on a NTN; however, 3GPP teaches a HARQ performing and/or disabling HARQ on a NTN network; Section 2, 3, and 4.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include the operations of the UE and base station on a NTN as taught by 3GPP.
	One would be motivated to make the modification such that Su can operate on NTN networks while performing HARQ or disabling the HARQ operations; 3GPP Section 2-4.

Regarding claim 20, while Su teaches HARQ, Su does not disclose the UE and base station are operating on a NTN; however, 3GPP teaches a HARQ performing and/or disabling HARQ on a NTN network; Section 2, 3, and 4.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include the operations of the UE and base station on a NTN as taught by 3GPP.
	One would be motivated to make the modification such that Su can operate on NTN networks while performing HARQ or disabling the HARQ operations; 3GPP Section 2-4.

Regarding claim 24, while Su teaches HARQ, Su does not disclose the UE and base station are operating on a NTN; however, 3GPP teaches a HARQ performing and/or disabling HARQ on a NTN network; Section 2, 3, and 4.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include the operations of the UE and base station on a NTN as taught by 3GPP.
	One would be motivated to make the modification such that Su can operate on NTN networks while performing HARQ or disabling the HARQ operations; 3GPP Section 2-4.

Regarding claim 34, while Su teaches HARQ, Su does not disclose the UE and base station are operating on a NTN; however, 3GPP teaches a HARQ performing and/or disabling HARQ on a NTN network; Section 2, 3, and 4.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include the operations of the UE and base station on a NTN as taught by 3GPP.
	One would be motivated to make the modification such that Su can operate on NTN networks while performing HARQ or disabling the HARQ operations; 3GPP Section 2-4.

Regarding claim 41, while Su teaches HARQ, Su does not disclose the UE and base station are operating on a NTN; however, 3GPP teaches a HARQ performing and/or disabling HARQ on a NTN network; Section 2, 3, and 4.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include the operations of the UE and base station on a NTN as taught by 3GPP.
	One would be motivated to make the modification such that Su can operate on NTN networks while performing HARQ or disabling the HARQ operations; 3GPP Section 2-4.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Kien et al. “Kien” GB201812996D0.

Regarding claim 12, Su teaches determining the flow control is disabled (when DCI meets the first condition, no ACK/NACK is fed back (i.e. feedback is disabled) steps 1603.  The TBs are transmit to the UE after this occurs 1604 of Figure 16), Su does not disclose transmitting DCI to schedule the second data transmission after a threshold amount of time after the first data transmission.  Kien teaches a base station fails to receive an ACK from the UE and then sends a second DCI to the UE for transmission; Abstract.  The time it takes to receive or not receive the ACK is viewed as a threshold amount of time.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include sending a second DCI after a threshold amount of time as taught by Kien.
	One would be motivated to make the modification such that the efficiency of blind decoding can be increased as taught by Kien; Abstract.

Regarding claim 13, Su teaches the first and second transmission include a same transport block (the TBs transmitted in the STTIs are the same; Paragraphs 158 and 161).

Claim(s) 28-30, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Zhao US 2022/0279489.

Regarding claims 28-30, while Su teaches RRC signaling, Su does not disclose the RRC includes a plurality of timings for reporting feedback and selecting a timing to report the feedback based on another parameter.  Zhao teaches a base station sends to a UE, through RRC signaling, multiple time units with respect to a plurality of uplink feedback.  The UE selects a time to report the feedback and transmits the uplink feedback which can be based on priority or shortest length of time; Paragraph 64.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include sending a plurality of timings for feedback in RRC as taught by Zhao.
	One would be motivated to make the modification such that a UE can select a time to send feedback based on a higher priority or other factors as taught by Zhao; Paragraph 64.

Regarding claim 38, while Su teaches RRC signaling, Su does not disclose the RRC includes a plurality of timings for reporting feedback.  Zhao teaches a base station sends to a UE, through RRC signaling, multiple time units with respect to a plurality of uplink feedback.  The UE selects a time to report the feedback and transmits the uplink feedback which can be based on priority or shortest length of time; Paragraph 64.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include sending a plurality of timings for feedback in RRC as taught by Zhao.
	One would be motivated to make the modification such that a UE can select a time to send feedback based on a higher priority or other factors as taught by Zhao; Paragraph 64.

Claim(s) 32, 33, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Yoshimoto et al. “Yoshimoto” US 2019/0394009.

Regarding claims 32-33, the Su does not teach reporting feedback based on SCS at a given time at the UE; however, Yoshimoto teaches a UE transmits the ACK/NACK based on time slots at the SCS; Paragraph 172.  Thus one can see the time to have the UE transmit the feedback is based on the SCS based on the latency time k (thus preconfigured)).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include preconfiguring the UE with a time to send feedback based on SCS as taught by Yoshimoto.
	One would be motivated to make the modification such that UE knows when to transmit ACK/NACK as taught by Yoshimoto; Paragraph 172.

Regarding claims 39-40, the Su does not teach reporting feedback based on SCS at a preconfigured time at the BS; however, Yoshimoto teaches a base station transmits the information for indicating when the UE reports ACK/NACK based on time slots at the SCS; Paragraph 172.  Thus one can see the time to have the UE transmit the feedback is based on the SCS based on the latency time k (thus preconfigured)).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Su to include preconfiguring the BS with a time to send feedback based on SCS as taught by Yoshimoto.
	One would be motivated to make the modification such that UE knows when to transmit ACK/NACK as taught by Yoshimoto; Paragraph 172.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Zhao and further in view of Babaei et al. “Babei” US 2019/0052416.

Regarding claim 31, the prior art does not teach RTT for selection of flow control feedback; however, Babei teaches RRC messaging can include a plurality of values for HARQ RTT; Paragraph 232.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include sending a plurality of timings for feedback in RRC based on RTT as taught by Babei.
	One would be motivated to make the modification such that a UE can select a time to send feedback based on a RTT and other parameters as taught by Babei; Paragraph 232.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419